Citation Nr: 0618263	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a cervical and lumbar 
spine disability to include as secondary to service-connected 
gout.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to July 1975.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision of the Honolulu RO.  Initially, the 
claim was denied as not well grounded.  The March 2002 rating 
decision readjudicated the claim pursuant to the Notes 
following 38 U.S.C.A. § 5107 (which provide for 
readjudication of certain claims that were denied as not well 
grounded).  In October 2005, the matter was remanded for 
additional evidentiary development.


FINDING OF FACT

A cervical or lumbar spine disability was not manifested in 
service, and the preponderance of the evidence is against a 
finding that any current spine disability is related to the 
veteran's service or was caused or aggravated by his service-
connected gout.


CONCLUSION OF LAW

Service connection for cervical and lumbar spine disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

April 1998, May 1999, and July 2001 letters (prior to the 
decision on appeal) provided the veteran notice of evidence 
needed to support his service connection claim (medical and 
nonmedical evidence that would be relevant to his claim), and 
advised him of his and VA's responsibilities in the 
development of the claim and to specifically to submit 
relevant evidence in his possession (July 2001 letter, at p. 
4).  While complete notice (specifically, that regarding the 
rating of the disabilities and effective dates of award) was 
not provided prior to the initial determination in this 
matter (and such was not possible as the initial adjudication 
preceded enactment of the VCAA), the veteran is not 
prejudiced by such notice timing deficiency.  He was provided 
additional notice in follow-up letters in November 2002, May 
2003, and March 2004.  The September 2003 statement of the 
case (SOC) and June 2005 supplemental SOC (SSOC) notified him 
of what the evidence showed, of the governing legal criteria, 
and of the basis for the denial of the claim.  A February 
2006 SSOC provided notice regarding ratings or effective 
dates of awards (see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)) and readjudicated the claim.  The veteran 
has received all notice necessary for his effective 
participation in the adjudication process and he had ample 
opportunity to respond; he is not prejudiced by any notice 
timing defect.  He is not prejudiced by any other technical 
notice defect that may have occurred along the way, nor is it 
so alleged.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  Evidentiary 
development is complete to the extent possible.  The veteran 
has not identified any further pertinent records that remain 
outstanding.  VA's duty to assist is also met.  It is not 
prejudicial to the appellant for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 

II. Factual Background

In a pre-induction medical history the veteran reported the 
he had never had arthritis or any bone, joint, or other 
deformity.  The pre-induction examination report does not 
contain any complaints, findings, or diagnosis of a spine 
disorder; evaluation of the spine was normal.  In a May 1974 
medical history it was noted that the veteran never had 
recurrent back pain, arthritis, or bone, joint, or other 
deformity.  Medical examinations in May 1974 and at 
separation do not include any complaints, findings, or 
diagnosis of a spine disorder; evaluations of the spine were 
normal.  

VA treatment records from August 1987 to May 2005 include an 
August 1997 cervical myelogram that revealed degenerative 
changes.  In February 1998 cervical spondylosis with 
myelopathy was diagnosed.  The veteran  underwent a lateral 
foramenotomy at C6-C7 on the right.  The postoperative 
diagnosis was cervical myeloradiculopathy.  

On June 1999 VA examination degenerative disc disease of the 
cervical spine with spinal stenosis and foraminal stenosis 
was diagnosed.  

A September 2001 VA treatment record includes an assessment 
of chronic low back and neck pain due to degenerative disc 
disease.  In February 2003, the veteran underwent 
laminectomies at C4, C5, and C6.

Private records in May 2002 include a diagnosis of cervical 
spine radiculopathies.

On October 2003 VA examination, the veteran reported having 
cervical spine disease during service in 1967.  No current 
complaints were noted.  The diagnosis was cervical spine 
disease.  
On June 2004 VA examination, the claims file was not 
reviewed.  The veteran indicated that his cervical and low 
back pain began after a Vietnam injury in which he fell about 
five feet.  He was treated at a hospital where he stayed for 
two days.  He currently complained of low back and neck pain.  
He presented a March 2004 MRI report that showed narrowing at 
C6-C7 and spondylolysis of the cervical spine.  September 
1998 x-rays of the lumbar spine revealed spondylolysis of L5 
with grade I spondylolisthesis.  The physician opined that 
the veteran's lumbar and cervical stenosis was not likely to 
be the result of gout and added that it was the result of 
mechanical degeneration and age related to degeneration of 
his intervertebral discs.  He added that pathophysiology of 
degenerative spinal stenosis was reasonably well understood 
and that the process began with progressive disc 
degeneration.  Underlying factors of such event include 
trauma, aging, and inherited traits.  The examiner explained 
that, generally, gout affects the lower extremities and 
distal joints, especially in initial or early attacks, but 
that the shoulders, hips, sternoclavicular joints, and even 
the spine and sacroiliac joints may become inflamed.  The 
conclusion was that it was unlikely that the veteran's 
cervical or lumbar spine was affected by gout.  The examiner 
added that the neck and back pain reportedly began after a 
traumatic fall, which suggested mechanical derangement was 
the cause of back and neck pain, and not gout.

In an October 2005 addendum to the June 2004 examination 
report, the examiner noted that the veteran's claims file was 
reviewed, and that his service medical records did not 
reflect any treatment for a neck injury following a fall.  He 
added that if a fall had occurred, it was possible that this 
contributed to existing cervical and lumbar spine stenosis.  
He explained that trauma was thought to contribute to the 
development of spinal stenosis, but that it was only one of 
several factors (others being aging, obesity, and inherited 
traits).  His review of the medical records did not reveal 
chronic treatment of back and neck problems since the alleged 
initial injury in 1968.  He indicated that it was likely that 
trauma significant enough to cause cervical and lumbar spinal 
stenosis later on in life would require ongoing treatment.  
He commented that no such treatment was sought until much 
later in the veteran's life.  Consequently, it was only a 
possibility that the reported injury in service resulted in 
existing cervical or lumbar spinal stenosis.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

If arthritis is manifested to a compensable degree in a 
veteran's first postservice year, it may be presumed to have 
been incurred in service.  38 U.S.C.A. 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).   

The veteran's service medical records are devoid of any 
complaints, treatment, findings, or diagnoses related to the 
cervical or lumbar spine.  Consequently, service connection 
for a cervical or lumbar spine disability on the basis that 
such disability became manifested in service and persisted is 
not warranted.  Furthermore, there is no evidence of any 
complaints or treatment of the spine until 1997, more than 
twenty years after service separation.  Such a long passage 
of time between service and the earliest postservice 
documentation of the disability for which service connection 
is sought is, of itself, a factor for consideration in 
determining whether a disability might be service related.  
In addition, there is no competent evidence of record 
suggesting that the cervical and lumbar spine disability is 
related to the veteran's service connected gout.  The only 
competent (medical) opinion of record that directly addresses 
the etiology of the cervical and lumbar disorders was offered 
by the June 2004 VA examiner.  That physician opined, in 
essence, that the veteran's current lumbar/cervical disorders 
and his service connected gout were unrelated.  The physician 
did not then have the claims file available for review; 
however, he did explain the medical principles supporting the 
opinion.  Upon later review of the veteran's claims file his 
opinion (in an addendum) as to whether there was a link 
between the veteran's service and his current spine disorders 
changed significantly.  Where he had previously indicated 
that the veteran's current spine disorders were related to a 
reported fall in service, he later indicated (with 
explanation of supporting rationale) that there was no such 
relationship.  He indicated that even if an injury had 
occurred in service (noting that there was no evidence to 
support this) a nexus between such injury and current 
disability was only a possibility [and not a probability as 
needed to establish service connection], as trauma sufficient 
to cause stenosis would have required ongoing treatment.  

As arthritis of the spine was not manifested in the first 
postservice year, the chronic disease presumptions of 
38 U.S.C.A. § 1112 do not apply.  The veteran's own belief 
that he has cervical and lumbar spine disorders related to 
his gout or to an injury in service is not competent 
evidence, as he is a layperson, untrained in determining 
medical etiology.  See Espiritu, 2 Vet. App. 492, 495 (1992).  
The preponderance of the evidence is against the claim.  
Accordingly, it must be denied.


ORDER

Service connection for a cervical and lumbar spine disability 
is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


